Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 4/21/20121 are entered.
Claims 1-23 are pending.
Response to Arguments
Arguments pertaining the independent claims 1, 11 and 21 under section 35 USC 103 are found persuasive. 
In view of updated searches, the claims and their respective dependent claims are found allowable except for claim 4 and 14 per the reason in section 35 USC 112 below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, the claim 4 (similarly claim 14) recites “mean curvature of isophotes can be computed based on an equation equivalent to the following equation (…)”.  The claims inexplicably avoid tell the audience of what the equation is, but rather describes the “equivalent” l represents the image, but what aspect of the image? When one looks at the image, how is l extracted from it?
Furthermore, the claim language then further states “div (*) denotes the divergence of *, V* denotes the gradient of *, and ||*|| denotes the absolute value of *”
At no point in the claims did the (*) get mentioned, described, and elaborate. It is unclear how div, gradients and absolute values are calculated for an entity that was never introduced and absent of any description. 
To expedite prosecution, Applicant might (i) make amendments to remedy the discussed shortcomings of the claims or (ii) cancel claims 4 and 14 as some possible options. 

Allowable Subject Matter
Claims 1-3, 5-13, 15-23 are allowed.
Reference(s) considered relevant to the invention include:
Kumar (US 2014/0073907) -  system and method combines information from a plurality of medical imaging modalities, such as PET, CT, MRI, MRSI, Ultrasound, Echo Cardiograms, Photoacoustic Imaging and Elastography for a medical image guided procedure, such that a pre-procedure image using one of these imaging modalities, is fused with an intra-procedure imaging medical procedure for any soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, wherein the soft tissue deformation and changes between the two imaging instances are modeled and accounted for automatically.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/QUAN M HUA/Primary Examiner, Art Unit 2645